(recognizing that an untimely notice of appeal fails to vest jurisdiction in
                this court). Accordingly, we
                            ORDER this appeal DISMISSED.



                                                                /         freaAin         j.
                                                            Hardesty


                                                                                         , J.
                                                            Douglas"?



                                                            Cherry



                cc: Hon. Gloria Sturman, District Judge
                     Arnold Schrager
                     Roland Law Firm
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A